—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, Preferred Mutual Insurance appeals from an order of the Supreme Court, Nassau County (Trainor, J.H.O.), entered March 24, 2000, which granted the petition.
Ordered that the order is affirmed, with costs.
The respondent James Sabella was the operator of a motor vehicle involved in an accident with a vehicle owned and operated by Joseph Hernandez. At the time, Sabella was insured by the petitioner, Liberty Mutual Insurance Company (hereinafter Liberty). Liberty alleged in the petition that the vehicle operated by Hernandez was insured by State Farm Insurance Company and/or the appellant, Preferred Mutual Insurance Company.
*536The appellant’s contention that the policy issued by it was for a different vehicle which was not involved in the accident is being raised for the first time on appeal, and therefore is not properly before this Court. O’Brien, J. P., Friedmann, Gold-stein and Smith, JJ., concur.